Citation Nr: 0738408	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-20 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of right 
renal cell carcinoma, status post radical nephrectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 until May 1968.  
The veteran served in Vietnam from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran is not shown to have PTSD due to a confirmed 
service stressor.

2.  Right renal cell carcinoma was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be so incurred.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2.  The criteria for a grant of service connection for 
residuals of right renal cell carcinoma, status post radical 
nephrectomy have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2002, December 2002, April 
2005 and June 2006 that fully addressed all notice elements.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted private medical records and provided stressor 
statements in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.  

The veteran argued in his substantive appeal (VA Form 1-9 
Appeal) that VA had not made reasonable efforts to obtain his 
records from the Minneapolis, Minnesota VA Medical Center.  
After receipt of the substantive appeal, VA again requested 
records from the Minneapolis VA Medical Center and received a 
negative reply.  As such, all existing evidence that is 
necessary for a fair adjudication of the claim has been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as malignant tumors, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App.  at 147 (citing Moreau, 9 Vet. App. at 395).

The medical evidence does not show that the veteran has a 
diagnosis of PTSD.  Irrespective of whether the veteran has a 
diagnosis of PTSD, the Board notes that the claims file does 
not contained a confirmed service stressor.  There is no 
objective evidence that the veteran engaged in combat.  The 
veteran's service awards do not indicate combat service.  
Additionally, the veteran's military occupational specialty 
was reported as a light and heavy vehicle driver.  While the 
veteran claims that his service stressors involve being in 
several fire fights and receiving incoming artillery, there 
has been no corroboration of these claimed incidents.  In 
this regard, the Board notes that the RO in letters dated in 
October 2002, April 2005, and June 2006 requested detailed 
information so that they could assist the veteran in 
corroborating his claimed service stressors.  The veteran 
failed to respond to any of the RO's letters.  Since the 
veteran has not responded with the information necessary to 
verify his service stressor, the Board must find that VA's 
duty to assist him has been satisfied and that there is no 
corroboration of any of the veteran's claimed stressor.

Since there is no evidence of record showing that the veteran 
has a diagnosis of PTSD due to a verified service stressor, 
the Board must conclude that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Renal Cell Carcinoma

The veteran seeks service connection for residuals of renal 
cell carcinoma.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran has a current disability as illustrated by VA 
outpatient treatment records which reflect a diagnosis of 
stage III renal cell carcinoma, status post nephrectomy in 
2002.  The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, do not reflect any 
complaints, treatment or diagnosis of renal cell carcinoma, 
or any kidney condition.  In fact, the April 1968 examination 
performed in connection with the veteran's separation from 
service described the abdomen and viscera and the 
genitourinary systems as normal.  Similarly, the veteran 
denied a history of stomach, liver or intestinal trouble, 
jaundice, kidney stones or blood in the urine in the April 
1968 report of medical history.

Most significantly, there is no competent medical evidence of 
a nexus.  None of the medical records contain an opinion as 
to the etiology of the renal cell carcinoma.  Nor is there 
any evidence of continuity of symptomatology.  In fact, the 
first indication of a right renal mass was in June 2002 (i.e. 
approximately 34 years after the veteran's separation from 
service).  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The gap 
in evidence also indicates that the renal cell carcinoma did 
not manifest to a compensable degree within one year of the 
veteran's separation from service.  As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 
3.307, 3.309 is not warranted.

The Board considered whether the veteran should be sent for a 
VA medical examination.  However, in the present matter, 
while the veteran has provided evidence of a current 
disability, there is no evidence of the reported injury 
during service nor is there any indication suggesting that 
there may be a nexus between the current renal cell carcinoma 
and service.  Given these matters of record, there is no duty 
to provide a medical examination. See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Although the veteran has not specifically alleged the renal 
cell carcinoma was a result of exposure to herbicides, given 
the veteran's service in Vietnam from May 1966 until May 
1967, the Board considered whether or not service connection 
was warranted on a presumptive basis.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994)(For the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim).  In this regard, the law 
provides that for veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied. See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e). 

However, in June 2002, VA gave notice under the authority 
granted by the Agent Orange Act of 1991, that it had 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era was not warranted for the following 
conditions: hepatobiliary cancers, nasal and nasopharyngeal 
cancer, bone cancers, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia, reproductive effects (abnormal 
sperm parameters and infertility), Parkinson's disease, 
chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive disease 
(other than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted. See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).  Therefore, 
service connection for renal cancer on a presumptive basis is 
not warranted.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that the renal cell carcinoma was related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis 


to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of right renal cell 
carcinoma, status post radical nephrectomy is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


